  Case 19-00200-mdc          Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                  Desc
                              Memorandum of Law Page 1 of 17



        On the evening of September 10, 2018, Mr. Bowyer was served with a Writ of Summons.

There is no indication that he knew the basis of the lawsuit, as the Complaint had not yet been

filed. That same evening, according to Plaintiffs, Mr. Bowyer sent text messages to RK, which

admitted he was the author of the defamatory postings. One of the text messages from that night

states the following:

                I swear on my life I will make this right. I will do whatever it takes.
                But please Rich, I can’t mentally or physically handle a court case.
                It will literally kill me. Please give me the chance to make this right.
                I swear to god [sic] everything has changed for me after my
                hospitalization. I just want to be thankful to god [sic] that I’m still
                here and be good to my wife, that’s it. Please let me make this
                right…

Id. ¶ 73.

        Plaintiff retained the services of Sidney Gold, Esquire. On September 17, 2018, Sidney

Gold, Esquire called the Plaintiffs’ counsel, stating he was calling on behalf of Mr. Bowyer and

that Mr. Bowyer had admitted to authoring the online postings. Id. ¶ 76. Subsequently, on or

about October 8, 2018, Bowyer admitted that he could not recall all of the places he signed Plaintiffs

up for emails and calls from and he requested that Plaintiffs provide him with a list of all places from

which they are still being contacted. Id. ¶ 77. On or about October 8, 2018, Bowyer also admitted

that he used a “burner phone” to engage in the activities described above and that he did not have

a record of everything he had done to Plaintiffs. Id. ¶ 78.

        Plaintiffs’ claims of willful acts taken for the purpose of causing harm are all based upon

the admissions in the State Court Litigation, and rely upon details in the “Manifesto” which was

also deemed admitted in the State Court Litigation. According to Plaintiff, “[a]s detailed in the

Manifesto,” Mr. Bowyer’s:

               defamatory statements and acts of commercial disparagement
                were willful acts taken for the specific purpose of causing harm

                                                   4
  Case 19-00200-mdc             Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13               Desc
                                 Memorandum of Law Page 2 of 17



                   to Plaintiffs and putting KLF out of business. Id. ¶ 88.

                   conduct that inflicted emotional distress upon RK was willful
                   and taken for the specific purpose of causing harm to RK or with
                   substantial certainty the acts would cause injury. Id. ¶ 89.

                   Bowyer’s actions that constituted identity theft, pretending to be
                   RK or KLF and signing them up to receive countless newsletters
                   in an effort to harass them and cause their email systems to be so
                   clogged up they were rendered unusable, was done for the
                   specific purpose of causing RK and KLF harm or with
                   substantial certainty the acts would cause injury. Id. ¶ 90.

        These allegations are insufficient to state a claim, as the admissions have no bearing on

this action.

II.     ARGUMENT

        A.         This Court Should Strike Immaterial, Impertinent and Scandalous Matters
                   from Plaintiffs’ Complaint.

        Rule 12(f) of the Federal Rules of Civil procedure governs motions to strike material from

pleadings in federal civil litigation. District courts have broad discretion to grant motions to strike

whenever the pleadings contain allegations or defenses that have no possible relation to the

controversy, confuse the issues in the case, or cause unfair prejudice to one of the parties. See, e.g.,

Vay v. Huston, 2015 WL 4461000, at *4 (W.D. Pa. July 21, 2015) (striking from motion scandalous

matter pertaining to alleged behavior of counsel in connection with depositions). The purpose of

a Rule 12(f) motion is to “clean up the pleadings, streamline litigation, and avoid the unnecessary

forays into immaterial matters.” Id. “Immaterial” matter is that which has no essential or important

relationship to the claim for relief. Conklin v. Anthou, No. 1:10-CV-02501, 2011 WL 1303299, at

*1 (M.D. Pa. Apr. 5, 2011) (striking allegations of judicial corruption). “Impertinent” matter

consists of statements that do not pertain, and are not necessary, to the issues in question. Id.

“Scandalous” matter includes allegations that improperly cast a derogatory light on a party or other


                                                     5
    Case 19-00200-mdc            Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                              Desc
                                  Memorandum of Law Page 3 of 17



person, reflect cruelly on a party's moral character, use “repulsive language,” or detract from the

court's dignity. Vay, 2015 WL 4461000, at *4.

         Plaintiffs’ Second Amended Complaint contains several allegations that are scandalous and

impertinent and therefore should be stricken. Specifically, the Second Amended Complaint

contains allegations that are irrelevant, unrelated to the actual cause of actions alleged, would be

inadmissible as evidence and would inflame the social conscious or biases of the jury and suggest

a decision on an improper basis.

                  1.       Paragraphs 73 through 78 of the Complaint should be stricken as
                           inadmissible settlement negotiations.

         The portions of Plaintiffs’ Complaint that discuss the substance of settlement

communications that occurred in the State Court proceeding should be stricken. The first group

of communications occurred on September 10, 2018, the date that Mr. Bowyer was served with a

Writ of Summons. ECF 1 ¶ 73. That same day, Mr. Bowyer sent a text message to Plaintiffs

pleading to “make it right,” because he “can’t mentally or physically handle a court case,” and

noting he will do “whatever it takes.” Id. Later that evening, Mr. Bowyer left a voicemail for

Plaintiffs reiterating his desire to “make this right.”2 Id. ¶ 75.                 Mr. Bowyer then obtained an

attorney, Sidney Gold, Esquire. Mr. Gold allegedly called counsel for Plaintiffs on behalf of Mr.

Bowyer. Plaintiffs alleges that Mr. Gold informed Plaintiffs’ counsel that Mr. Bowyer “admitted

to being the author of the online postings” to Plaintiffs’ counsel. 3 Id. ¶ 76. These statements were

made in the hopes of settling this action and are deemed inadmissible.



2
 Plaintiffs’ contention that these alleged statements by Mr. Bowyer are deemed admissions lack merit, as Mr. Bowyer
was not yet served with the Complaint when he contacted Plaintiffs. He had no idea of the basis of Plaintiffs’ claims.
He only knew that he was being sued and he wanted to settle the matter by “making it right,” because he had just been
released from the hospital and wanted to enjoy his time with his wife. ECF 1 ¶ ¶ 73-75.
3
 This allegation renders counsel for Plaintiff a fact witness in this matter and, as such, may be subject to
disqualification.

                                                           6
 Case 19-00200-mdc          Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                  Desc
                             Memorandum of Law Page 4 of 17



       Evidence of such settlement discussions is inadmissible under Federal Rules of Evidence

408; therefore, any allegations of such discussions should be stricken as immaterial pursuant to

Rule 12(f) of the Federal Rules of Civil Procedure. There can be no doubt that the substance of

these alleged settlement negotiations would in fact be inadmissible under Rule 408 of the Federal

Rules of Civil Procedure which provides:

       Rule 408 of the Federal Rules of Evidence provides:

               (a) Prohibited Uses. Evidence of the following is not admissible—
               on behalf of any party—either to prove or disprove the validity or
               amount of a disputed claim or to impeach by a prior inconsistent
               statement or a contradiction:

                      (1) furnishing, promising, or offering—or accepting,
                      promising to accept, or offering to accept—a valuable
                      consideration in compromising or attempting to compromise
                      the claim; and

                      (2) conduct or a statement made during compromise
                      negotiations about the claim—except when offered in a
                      criminal case and when the negotiations related to a claim by
                      a public office in the exercise of its regulatory, investigative,
                      or enforcement authority.

               (b) Exceptions. The court may admit this evidence for another
               purpose, such as proving a witness's bias or prejudice, negating a
               contention of undue delay, or proving an effort to obstruct a criminal
               investigation or prosecution.

       Because it is "generally believed that settlement negotiations will be inhibited if the parties

are aware their statements may later be used as admissions of liability," Rule 408 of the Federal

Rules of Evidence serves to protect the freedom of discussion during negotiations and encourage

settlement. Ciolli v. Iravani, 625 F. Supp. 2d 276, 285 (E.D. Pa. 2009).

       The communications described above constitute settlement negotiations as contemplated

by Rule 408 of the Federal Rules of Evidence. Defendant allegedly reached out to Plaintiffs after

receiving the Writ of Summons to indicating his intent “to make this right” and requesting to “make

                                                 7
  Case 19-00200-mdc         Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                   Desc
                             Memorandum of Law Page 5 of 17



this right by you,” because he “just want[s] to do the right things.” ECF 1 ¶¶ 74-76. Unsuccessful

in his attempts, Mr. Bowyer hired an esteemed lawyer to represent him. Plaintiffs seek to use the

statements of his attorney to Plaintiffs’ counsel against him to prove liability, ignoring the fact the

statements were made in an attempt to settle the matter.

       Pursuant to Rule 408 of the Federal Rules of Evidence, the introduction of evidence of

settlement negotiations is admissible for some purposes, it is not admissible for others. Fed. R.

Evid. 408. One such prohibited purpose is to prove liability for a disputed claim. See Id. Because

there is no doubt that Plaintiffs are seeking to use the content of these discussions to prove

Defendant’s liability, Plaintiffs’ introduction of these settlement negotiations would be barred.

       As the admission of the settlement communications would be precluded by Rule 408 of the

Federal Rules of Evidence, the next step is to determine whether to strike allegations referring to

these communications in Plaintiffs’ Complaint pursuant to Rule 12(f) of the Federal Rules of Civil

Procedure. Several courts have granted motions to strike such allegations as immaterial. See, e.g.,

Bergman v. Jefferson-Pilot Life Ins. Co., No. 03-4459, 2003 U.S. Dist. LEXIS 23689, 2003 WL

23142155, at *1 (E.D. Pa. Dec. 30, 2003); Scott v. Twp. of Bristol, No. 90-1412, 1991 U.S. Dist.

LEXIS 3303, 1991 WL 40354, at *5 (E.D. Pa. Mar. 20, 1991); Agnew v. Aydin Corp., No. 88-

3436, 1988 U.S. Dist. LEXIS 9911, 1988 WL 92872, at *4 (E.D. Pa. Sept. 6, 1988). Therefore, the

portions of Plaintiffs’ Complaint that allege evidence of settlement negotiations should be stricken.

Philadelphia's Church of Our Savior v. Concord Twp., No. 03-1766, 2004 U.S. Dist. LEXIS

15400, at *8-9 (E.D. Pa. July 27, 2004), citing Agnew v. Aydin Corporation. 1988 U.S. Dist.

LEXIS 9911, Civ. A. No. 88-3436, 1988 WL 92872, *4 (E.D. Pa. Sept. 6, 1988) (parts of a

complaint may be stricken pursuant to Rule 408 if they are for the purpose of showing liability and

refer to settlement negotiations); United States Transmission Sys. v. Americus Ctr., Inc., 1986 U.S.



                                                  8
 Case 19-00200-mdc         Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                Desc
                            Memorandum of Law Page 6 of 17



Dist. LEXIS 17057, Civ. A. No. 85-7044. 1986 WL 13838, *2 (E.D. Pa. Dec. 3, 1986) (striking

allegations from a complaint as they fall within Rule 408 and are thus clearly inadmissible); Scott

v. Township of Bristol, 1991 U.S. Dist. LEXIS 3303, Civ. A. No. 90-1412, 1991 WL 40354, *5

(E.D. Pa. Mar. 20, 1991) (striking allegations referencing settlement discussions as immaterial and

of questionable probative value).

               2.     All references to the purported admissions in the State Court
                      Proceeding should be stricken, as admissions pursuant to Pa. R. Civ. P.
                      4014(d) are not admissions for any other purpose and may not be used
                      against the party in any other proceeding.

       Paragraphs 17, 18, 21- 26, 87-91, 93-94, Exhibits 2 and 3 of the Complaint improperly rely

upon admissions deemed admitted in the State Court Proceeding and should be stricken. Plaintiffs

served Requests for Admissions in the State Court Proceeding, which were deemed admitted by

Order dated May 6, 2019. ECF 1 ¶ 93. Plaintiffs attempt to use these purported admissions to

conclusively establish the elements of Plaintiffs’ cause of action, even though Rule 4014(d) of the

Pennsylvania Rules of Civil Procedure expressly limits the use of admissions to the pending

proceeding and prohibit their use against the admitting party in any other proceeding. Cozzone v.

Ingui (In re Ingui), Nos. 04-16847DWS, 04-0868, 2005 Bankr. LEXIS 2827, at *5 (Bankr. E.D.

Pa. July 6, 2005)(Sigmund, J.).

       Rule 4014(d) of the Pennsylvania Rules of Civil Procedure provides:

               Any matter admitted under this rule is conclusively established
               unless the court on motion permits withdrawal or amendment of the
               admission. Subject to the provisions of Rule 212.3 governing pre-
               trial conferences, the court may permit withdrawal or amendment
               when the presentation of the merits of the action will be subserved
               thereby and the party who obtained the admission fails to satisfy the
               court that withdrawal or amendment will prejudice him or her in
               maintaining the action or defense on the merits. Any admission by
               a party under this rule is for the purpose of the pending action only
               and is not an admission by the party for any other purpose nor may
               it be used against the party in any other proceeding.

                                                9
 Case 19-00200-mdc        Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13              Desc
                           Memorandum of Law Page 7 of 17




Pa. R. Civ. P. 4104(d) (emphasis added)

       The explanatory comment to 4014 states that "prior Rule 4014 has been completely revised

to conform to Fed.R.Civ.P. 36 as amended in 1970” and notes that:

              "the amendments make the following significant changes in present
              practice:

              (8) Finally, subdivision (d) sets forth the terms under which an
              admission may be withdrawn or amended and the effect of possible
              prejudice to the inquirer from an amendment or withdrawal. It also
              contains the important condition that the admission is localized in
              the pending action and cannot be used against him in any other
              proceeding. (Emphasis added.)

       Rules 36 of the Federal Rules of Civil Procedure upon which Rule 4104(d) is based

provides:

              (b) Effect of Admission. Any matter admitted under this rule is
              conclusively established unless the court on motion permits
              withdrawal or amendment of the admission. Subject to the provision
              of Rule 16 governing amendment of a pre-trial order, the court may
              permit withdrawal or amendment when the presentation of the
              merits of the action will be subserved thereby and the party who
              obtained the admission fails to satisfy the court that withdrawal or
              amendment will prejudice that party in maintaining the action or
              defense on the merits. Any admission made by a party under this
              rule is for the purpose of the pending action only and is not an
              admission for any other purpose nor may it be used against the party
              in any other proceeding.

(Emphasis added.)

       Notably the applicable language is identical to the language adopted by the Pennsylvania

rules when the Pennsylvania rules were amended. In Cozzone, Chief Judge Sigmund addressed

the issue as to whether requests for admissions that were deemed admitted in a State Court

proceeding were admissible in a subsequent adversary proceeding involving the same parties. Like




                                              10
  Case 19-00200-mdc         Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                Desc
                             Memorandum of Law Page 8 of 17



here, Plaintiffs contended that facts that were deemed admitted in a State Court proceeding could

be used in an adversary proceeding to prove any element of the cause of action.

       Chief Judge Sigmund began by analyzing both Rule 4104(d) of the Pennsylvania Rules of

Civil Procedure and Rule 36 of the Federal Rules of Civil Procedure, noting that the two Rules

were “identical” and finding that Pennsylvania “expect[s] the construction of Pennsylvania Rule

4014 to be consistent with the federal construction of Rule 36.” Cozzone, 2005 Bankr. LEXIS

2827, at *8 (citing Dwight v. Girard Medical Ctr., 623 A.2d 913, 916 (Pa. Cmwlth 1993)).

       After proclaiming that “there is not much case law on this rule, perhaps explainable by the

fact that it is clear on its fact,” Chief Judge Sigmund examined authority from the Seventh Circuit

which held admissions used in a Tax Court proceeding could not be used in an adversary

proceeding. Id., citing In re Cassidy, 892 F.2d 637 (7th Cir. 1990); see also Woods v. Robb, 171

F.2d 539, 541 (5th Cir. 1948) (noting that failure to answer requests for admissions in the pending

civil trial was not excused based on the privilege against self-incrimination because they could not

be used in any other proceeding); Seay v. International Association of Machinists, 360 F. Supp.

123, 124 and n.1 (C.D. Cal. 1973) (analogizing stipulations to admissions under Fed. R .Civ.P. 36

and noting that neither may be used in a subsequent proceeding); Weis-Fricker Export and Import

Corp. v. Hartford Accident and Indemnity Corp., 143 F. Supp. 137, 138 (N.D. Fla. 1956)

(analogizing a default judgment based on unanswered interrogatories to unanswered requests for

admission under Rule 36(a) and observing that they would have no value in subsequent litigation).

After declaring that federal and state procedural law bar the use of admissions in subsequent

proceedings, Judge Sigmund held “it is clear that Plaintiffs may not use the admissions or the

findings of the State Court Proceeding premised thereon as substantive evidence in this adversary

case.” Cozzone, 2005 Bankr. LEXIS 2827, at *11 (Bankr. E.D. Pa. July 6, 2005).



                                                11
  Case 19-00200-mdc         Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                 Desc
                             Memorandum of Law Page 9 of 17



       Plaintiffs are seeking to use admissions in the State Court Action as a factual basis for its

claims in this action. As Paragraphs 17, 18, 21- 26, 87-91, 93-94, Exhibits 2 and 3 of the Complaint

rely on the admissions as a factual basis. The admissions in Paragraphs 17, 18, 21- 26, 87-91, 93-

94, Exhibits 2 and 3 of the Complaint have no legal value in this case as those admissions were

for the State Court proceeding only and may not be used in this proceeding against Mr. Bowyer.

This renders the paragraphs containing the admissions, immaterial, impertinent and scandalous

and should be stricken. As such all allegations relating to the deemed admissions should be

stricken.

       B.      Plaintiffs’ Complaint Should be dismissed for failure to state a claim upon
               which relief can be granted pursuant to Rule 12(b)(6) of the Federal Rules of
               Civil Procedure.

       Although Rule 8(a)(2) of the Federal Rules of Civil Procedure, incorporated into Rule 7008

of the Federal Rules of Bankruptcy Procedure, provides that a complaint shall consist of "a short

and plain statement of the claim showing that the pleader is entitled to relief," "it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation." Iqbal, 129 S.Ct. at 1949

(quoting Twombly, 550 U.S. at 555). Allegations must consist of more than mere labels, legal

conclusions, or a "'formulaic recitation of the elements of a cause of action.'" Id.

       The Supreme Court has suggested a "'two-pronged approach'" when assessing whether a

complaint states a plausible claim for relief. Iqbal, 129 S.Ct. at 1950 quoted in Hayden v. Paterson,

594 F.3d 150, 161 (2d Cir. 2010). First, a court should begin "by identifying pleadings that,

because they are no more than conclusions, are not entitled to the assumption of truth." Iqbal, 129

S.Ct. at 1950. Second, "[w]hen there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief." Id.

Ultimately, "a complaint must do more than allege the Plaintiffs’ entitlement to relief. A complaint



                                                 12
  Case 19-00200-mdc         Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                  Desc
                            Memorandum of Law Page 10 of 17



has to 'show' such an entitlement with its facts." Fowler v. UPMC Shadyside, 578 F.3d 203, 211

(3d Cir. 2009). This showing "must be enough to raise a right to relief above the speculative level."

Twombly, 550 U.S. at 555. In other words, to withstand a motion to dismiss under Rule 12(b)(6),

"a complaint must show more than a mere possibility that a defendant has acted unlawfully." Iqbal,

129 S.Ct. at 1949. While the Court must accept all well-pled allegations as true, it need not credit

the Plaintiffs’ unsupported legal conclusions and unwarranted factual inferences, and it is not

compelled to accept legal conclusions couched as factual allegations. Doug Grant, Inc. v. Greate

Bay CasinoCorp., 232 F.3d 173, 183–84 (3d Cir. 2000); Baraka v. McGreevey, 481 F.3d 187, 195

(3d Cir. 2007).

                  1.   Plaintiffs’ Complaint Should be Dismissed for Failure to allege a willful
                       and malicious injury by Defendant to Plaintiffs.

       Plaintiffs’ Complaint fails to state a claim because it fails to allege a willful and malicious

injury by Defendant. Section 523(a)(6) provides that "[a] discharge . . . does not discharge an

individual debtor from any debt [] for willful and malicious injury by the debtor to another entity

. . . ." 11 U.S.C. § 523(a)(6). Nace v. Quibell (In re Quibell), Nos. 1:10-bk-05863 MDF, 1:10-ap-

00337, 2011 Bankr. LEXIS 426, at *14 (Bankr. M.D. Pa. Jan. 28, 2011). In order to make out a

case for nondischargeability based on a willful injury under § 523(a)(6), a plaintiff must plead and

prove that the defendant actually intended to inflict harm. Kawaauhau v. Geiger 523 U.S. 57, 61-

62, 118 S. Ct. 974, 140 L. Ed. 2d 90 (1998). Injuries either negligently or recklessly inflicted do

not come within the scope of § 523(a)(6). Id. at 64; see also, Conte v. Gautam (In re Conte), 33

F.3d 303, 305 (3d Cir. 1994) ("An injury is willful and malicious under the Code only if the actor

purposefully inflicted the injury or acted with substantial certainty that injury would result.") Nace

v. Quibell (In re Quibell), Nos. 1:10-bk-05863 MDF, 1:10-ap-00337, 2011 Bankr. LEXIS 426, at

*15-16 (Bankr. M.D. Pa. Jan. 28, 2011)

                                                 13
  Case 19-00200-mdc          Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                    Desc
                             Memorandum of Law Page 11 of 17



        Plaintiffs’ Complaint relies upon the request for admissions in alleging that Defendant

acted willfully and maliciously, by basing all allegations upon the “Manifesto” which was deemed

admitted. These allegations form the basis for Plaintiffs’ conclusory allegations that Mr. Bowyer

acted willfully:

                87.   Bowyer was deemed to have admitted that he sent the
                Manifesto to harass or cause emotional harm to Plaintiffs.

                88.     As detailed in the Manifesto, Bowyer’s defamatory
                statements and acts of commercial disparagement were willful acts
                taken for the specific purpose of causing harm to Plaintiffs’ and
                putting KLF out of business.

                89.    As detailed in the Manifesto, Bowyer’s conduct that inflicted
                emotional distress upon RK was willful and taken for the specific
                purpose of causing harm to RK or with substantial certainty the acts
                would cause injury.

                90.     As detailed in the Manifesto, Bowyer’s actions that
                constituted identify theft, pretending to be RK or KLF and signing
                them up to receive countless newsletters in an effort to harass them
                and cause their email systems to be so clogged up they were
                rendered unusable, was done for the specific purpose of causing RK
                and KLF harm or with substantial certainty the acts would cause
                injury.

        By relying upon the admissions to state its claim, Plaintiffs have failed to state a claim

upon which relief can be granted, as the State Court admissions have no factual bearing in this

matter. Accordingly, Plaintiffs’ Complaint should be dismissed.

                2.      Plaintiffs have not Properly Alleged a Claim for Defamation.

        The elements of a defamation claim under Pennsylvania law are: 1) the defamatory

character of the communication, 2) its publication by the defendant, 3) its application to the

plaintiff, 4) the understanding by the recipient of its defamatory meaning, 5) the understanding by

the recipient of it as intended to be applied to the plaintiff, 6) special harm resulting to the plaintiff




                                                   14
  Case 19-00200-mdc           Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                Desc
                              Memorandum of Law Page 12 of 17



from its publication, 7) abuse of a conditionally privileged occasion. See Joseph v. Scranton Times

L.P., 959 A.2d 322, 335 (Pa. Super. ct. 2008); 42 Pa. C.S.A. § 8343(a).

        Plaintiffs fail to identify what allegedly defamatory statements were made, to whom they

were made and when they were made. The Complaint generally alleges in conclusion of terms

that Plaintiffs were defamed by vague, identified “online false and defamatory reviews,” made

under unidentified “fake names and email addresses,” “falsely posing” as unidentified “former and

prospective clients.” This is nothing more than a veiled attempt to have Defendant held responsible

for every review of Plaintiffs, regardless of whether it is defamatory, privileged or flattering.

        The Complaint provides a “minor sampling” of the “approximately 80 different online

reviews” that Plaintiffs allege were false and defamatory, ECF 1 ¶¶ 9(a), 28, but the Complaint

contains approximately forty-five screen shots presumably constituting the online reviews without

providing the dates the reviews were posted, or what portions of the reviews Plaintiffs contend

were false and defamatory. Indeed, some of the reviews are favorable to Plaintiffs. See e.g. ¶¶ 34

(“Eager. Mr. Kim does genuinely seem like he wants to help with legal problems of the consumer

protection nature. . . .I must compliment Mr. Kim for his optimistic & go-getter attitude. His

positivity is infectious.”)

        Furthermore, Plaintiffs have not identified any specific recipient of the alleged

communications, and thus has failed to connect the defamatory statements to any harm to his

reputation, or any other claimed injury. As such, Plaintiffs have not sufficiently alleged facts

which satisfy the elements of defamation under Pennsylvania law.             See Turk v. Salisbury

Behavioral Health, Inc., No. 09-CV-6181, 2010 U.S. Dist. LEXIS 41640, at *10-12 (E.D. Pa. Apr.

27, 2010).




                                                 15
  Case 19-00200-mdc          Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                   Desc
                             Memorandum of Law Page 13 of 17



                3.      Plaintiff’s Claim for Intentional Infliction of Emotional Distress should
                        be dismissed for failure to state a claim.

        Mr. Kim also fails to state a claim for intentional infliction of emotional distress, because

the conduct as alleged by Plaintiffs cannot rise to the level of outrageousness required to state a

claim, and because Plaintiffs have failed to allege physical injury. The Pennsylvania Supreme

Court has not formally recognized a cause of action for intentional infliction of emotional distress.

Taylor v. Albert Einstein Med. Ctr., 562 Pa. 176, 754 A.2d 650, 652 (2000), while the Pennsylvania

Superior Court has recognized the cause of action, the breath is extremely limited. In order for a

plaintiff to prevail on such a claim, he or she must, at the least, demonstrate intentional outrageous

or extreme conduct by the defendant, which causes severe emotional distress to the plaintiff.

Reedy v. Evanson, 615 F.3d 197, 231 (3d Cir. 2010) (quoting Swisher v. Pitz, 868 A.2d 1228, 1230

(Pa. Super. 2005). To establish a claim for intentional infliction of emotional distress, a plaintiff

must establish four elements: "(1) defendant's conduct was intentional or reckless; (2) defendant's

conduct was extreme and outrageous; (3) defendant's conduct caused emotional distress; and (4)

the resultant emotional distress was severe." Watson v. Witmer, 183 F. Supp. 3d 607, 617 (M.D.

Pa. 2016).

        The "conduct must be so outrageous in character, and so extreme in degree, as to go beyond

all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

society the claim fails" Hoy v. Angelone, 720 A.2d 745, 754 (Pa. 1998) (quoting Buczek v. First

Nat'l Bank of Mifflintown, 531 A.2d 1122, 1125 (Pa. Super. 1987)). "Only the most egregious

conduct will be sufficient basis for a cause of action of intentional infliction of emotional distress."

Id. (citing Papieves v. Lawrence, 263 A.2d 118 (Pa. 1970) (defendant, after striking and killing

the Plaintiffs’ son with an automobile and failing to notify authorities or seek medical assistance,

buried the body in a field where it was discovered two months later and returned to the parents);

                                                  16
  Case 19-00200-mdc         Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                   Desc
                            Memorandum of Law Page 14 of 17



Banyas v. Lower Bucks Hosp., 437 A.2d 1236 (Pa. Super. 1981) (defendants intentionally

fabricated records to suggest that plaintiff had killed a third party, which led to the plaintiff being

indicted for homicide); Chuy v. Philadelphia Eagles Football Club, 595 F.2d 1265 (3d Cir. 1979)

(defendant's team physician released to press information that the plaintiff was suffering from a

fatal disease when physician knew such information was false)).

       Recovery for the tort of intentional infliction of emotional distress is reserved for "only the

most clearly desperate and ultra-extreme conduct." Id. at 754. The conduct "must be such that 'the

recitation of the facts to an average member of the community would arouse his resentment against

the actor, and lead him to exclaim, Outrageous!'" L.H. v. Pittston Area Sch. Dist., 130 F. Supp. 3d

918, 927 (M.D. Pa. 2015) (quoting Strickland v. Univ. of Scranton, 700 A.2d 979, 987 (Pa. Super.

1997) (internal quotations removed)). The determination as to “whether the conduct at issue can

reasonably be regarded as sufficiently extreme to constitute 'outrageousness' [i]s a matter of law."

L.H., 130 F. Supp. 3d at 927-28.

       Defendant’s conduct cannot be determined to be sufficiently extreme to constitute

outrageousness as a matter of law. Here, Plaintiffs recite nothing more than boilerplate allegations.

There are no factual allegations that Defendant actually suffered “extreme emotional distress” or

that Plaintiffs actually suffered physical harm.

       The Supreme Court of Pennsylvania has “held that if the Commonwealth did recognize the

tort, the ‘existence of the alleged emotional distress must be supported by competent medical

evidence,’” and that “[i]n addition, ‘a plaintiff must suffer some type of resulting physical harm

due to the defendant's outrageous conduct.’” Wardlaw, 378 Fed. Appx. 222, 2015 WL 1312028,

at *2, quoting Kazatsky v. King David Mem'l Park, Inc., 515 Pa. 183, 527 A.2d 988, 995 (Pa.

1987); Swisher v. Pitz, 868 A.2d 1228, 1230 (Pa. Super. Ct. 2005). It is simply insufficient to



                                                   17
  Case 19-00200-mdc         Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13                 Desc
                            Memorandum of Law Page 15 of 17



baldly allege in conclusory fashion that Plaintiffs suffered psychological harm as a result of the

alleged conduct without any factual allegation in support thereof. By alleging “psychological

harm” Plaintiffs plead the element of the claim, not facts supporting it. Plaintiffs have failed to

allege outrageous conduct or physical injury; therefore, Plaintiffs failed to state a claim for

intentional infliction of emotional distress.

       C.      Plaintiff’s Complaint should be dismissed for lack of proper service upon the
               Debtor.

       The Adversary Complaint must be dismissed pursuant to Federal Rules of Civil Procedure

12(b)(2) and (5) for lack of personal jurisdiction due to insufficient service. Service of process is

a requisite to the Court’s personal jurisdiction over a Defendant and to any valid judgment entered

against that party. Lampe v. Xouth, Inc., 952 F.2d 697, 700-01 (3d Cir. 1991). A party challenging

the sufficiency of service under Rule 12(b)(5) must prove by a preponderance of the evidence

that service was not sufficient under the requirements set forth by the Federal Rules. Grand

Entm’s Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 488 (3d Cir. 1994). Service pursuant to

Federal Rule of Bankruptcy Procedure 7004(b) is to be made by “first class mail postage prepaid”

in addition to the methods of service authorized by Federal Rule of Civil Procedure 4(e)-(j).

       Plaintiff did not serve Mr. Bowyer in by “first class mail postage prepaid,” but rather by

Federal Express. Service by Federal Express does not meet the service requirements of F.R.B.P.

7004. See In re Diloreto, 2008 Bankr. LEXIS 140, *11 (E.D. Pa. Jan. 11, 2008), citing Ayres v.

Jacobs & Crumplar, P.A., 99. F.3d 565, 570 (3d Cir. 1995). Therefore, the Adversary Complaint

must be dismissed because this Court is unable to exercise personal jurisdiction due to the lack of

sufficient service on the debtor.




                                                 18
 Case 19-00200-mdc         Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13          Desc
                           Memorandum of Law Page 16 of 17



IV.    CONCLUSION

       For all of the foregoing reasons, Plaintiffs’ Complaint should be dismissed. In the

alternative, Defendant’s Motion to Strike should be granted and all allegations to settlement

negotiations as well as the admissions from prior proceedings should be stricken.

                                                    Respectfully submitted,

                                                    KENNY, BURNS & MCGILL

                                                    /s/Thomas D. Kenny____
                                                    Thomas D. Kenny, Esquire
                                                    Identification No. 77611
                                                    Eileen T. Burns, Esquire
                                                    Identification No. 80404
                                                    1500 John F. Kennedy Blvd.
                                                    Suite 520
                                                    Philadelphia, PA 19102
                                                    (215) 423-5500
                                                    filings@kennyburnsmcgill.com

                                                    Attorneys for Defendant
                                                    James Fitzgerald Bowyer
Dated: November 14, 2019




                                               19
  Case 19-00200-mdc         Doc 6-1 Filed 11/14/19 Entered 11/14/19 22:20:13               Desc
                            Memorandum of Law Page 17 of 17



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of November 2019, I caused a true and correct copy

of the foregoing to be served upon all counsel via the court’s electronic filing system.

                                                      /s/ Thomas D. Kenny
                                                      Thomas D. Kenny, Esquire




                                                20
